HARDIN, P. J.
March 30, 1867, John L. Howell, the defendant, made application to the commissioner of highways of the town of Nichols, in writing, to lay out a highway in the town according to a line indicated by a survey and a map, in which application it was stated that the highway “will pass through the improved lands of Peter Joslin, Oliver A. Barstow, and John L. Howell, the subscriber.” It was stated in the application, viz.:
“Each and every one of .such owners consenting to the laying out of such, highway; and I, the said John L. Howell, do hereby consent to the opening and laying out of said highway in so far as the same crosses over or enters upon the land or any lands owned by me; and I do dedicate to the people of' the state of New York the use of so much of my said lands as is included within the bounds of said highway for the purposes of public travel; and I do hereby release to the said people all my claims to damages by reason of the opening or laying out of such highway, and authorize the said commissioner to lay out and work the same.”
Subjoined to that application was the consent, signed by Peter Joslin and Oliver A. Barstow—
“The ones4having the legal title to the lands hereinafter alluded to; and the-latter, being interested therein as made in a written contract of sale therefor, do hereby consent to the opening and laying out of the highways which, are described and mapped out in the survey and order hereto annexed, in so far as the same crosses over or enters upon any land owned by us or either of us, or in which we or either of us are or is interested; and we do hereby dedicate to the people of the state of New York the use of such portions of our said land as is included within the bounds of said highway for the purpose of public travel (page 43); and we do hereby further release to the people of the state of New York all our and each of our claims to damages by reason of the laying out and opening of such highway, or enters our said lands by the said order hereto annexed, and authorize the commissioner to open and work the same.”
Upon receiving the several papers so signed, the commissioner of highways made an order that a public highway be, “and the same-*894hereby is, laid out, pursuant to such application and determination, whereof a survey hath been made”; and in his order particularly described the proposed highway, which order he signed on the 19th day of April, 1867. On the 1st day of June, 1867, Edsall, the plaintiff, entered into a contract with O. B. Barstow and 0. A. Barstow, to purchase of them:
“All that lot of land in the village of Nichols known as lot No. one, on the comer of Howell and Walnut streets (so called), as laid down and described in a map and survey made by S. Dexter on the 27th of May, 1867; said lot being, according to said map, 132 feet on Howell street, by 82y2 feet on Walnut street, and containing about one-quarter acre of land.”
In pursuance of that contract, Edsall, the plaintiff, on the 16th day of February, 1869, took a deed of the premises from the Barstows, in which deed the lands acquired by the plaintiff were described as follows:
“All that tract or parcel of land situate in the town of Nichols, in the county aforesaid, known as lot No. one, on the corner of Howell and Walnut streets (so called), as laid down and described in a map and survey made by S. Dexter on the twenty-seventh day of May, 1867; said lot being, according to said map, 132 feet on Howell street, by 82y2 feet on Walnut street, and containing about one-fourth acre of land.”
The plaintiff went into possession of the land so purchased after receiving the contract, and continued in possession down to the time of the trial. In 1868, in front of his premises, he set out some maple trees, and the most easterly tree was the one which the defendant cut. It was about a foot west of the plaintiff’s east line, if the east line of his lot be continued to the center of the street.
Chapter 93 of the Laws of 1863 provided, viz.:
“All persons owning lands fronting upon any highway, (except in cities and incorporated villages,) may make and have sidewalks along such land in the highway and plant and have shade trees along the roadside of such sidewalks; such sidewalks with shade trees shall not extend more than six feet in width from the outward line of such highway; provided such highway is not over three rods wide, with the right .to add one additional foot in width to such sidewalk for every additional rod in width of such highway where such sidewalks may or shall be built or shade trees planted, and for the protection of such walks or trees may also construct a railing upon the roadside adjacent and within two and a half feet of such trees or walks, of not more than one bar in height with posts, and also proteetives at the ends In such way or manner as not to prevent foot passengers from using such walks, but so built as may and shall prevent cattle from going thereon.”
While that law was in force, to wit, in 1868, the plaintiff set out the tree in question. Although chapter 93 of the Laws of 1863 was repealed by chapter 568 of the Laws of 1890, relating to highways, section 181 of the act of 1890 contained a saving clause in the following language:
“The repeal of a law, or any part of it specified in the annexed schedule, shall not aifect or impair any act done, or right accruing, accrued, or acquired, or penalty, forfeiture, or punishment incurred prior to the time when this act takes effect, under or by virtue of the laws so repealed, but the same may be asserted, enforced, prosecuted, or inflicted, as fully and to the same extent, as if such laws had not been repealed.”
So far as the public easement or the public use of the highway was concerned, the statute of 1863 operated as against the public to authorize the plaintiff to plant the tree in question; and we are inclined *895to think the saving clause found in the statute of 1890 was sufficient to protect him as against the public or public officers, and to secure to him as against the public or the public officers the right to the continuance of the growth of the tree. Considering the contract which he received when he purchased the lot, and the deed which he subsequently received therefor, and the description therein found, we are inclined to think that the rule of law obtained that gave him the ownership to the center of the street, subject, however, to the public easement. Village of Lancaster v. Richardson, 4 Lans. 136; Bissell v. Railroad Co., 23 N. Y. 61; Wiggins v. McCleary, 49 N. Y. 346.
In Hennesy v. Murdock, 137 N. Y. 323, 33 N. E. 330, it was said:
“The use of the fee of the bed. of the street is so inseparably connected with the ordinary use of the adjacent lot that a severance of the two will not be deemed to have been effected unless the presumption that the grantor intended to pass title to the center of the street is rebutted by other parts of the deed, and by the condition and relations of the parties to the lands conveyed and the other lands in the vicinity.”
That case cites with approval Mott v. Mott, 68 N. Y. 246.
2. We are of the opinion that the complaint sufficiently set out the ownership of the tree in question; and that the defendant willfully, wrongfully, and unlawfully “cut, sawed, girdled, despoiled, injured, and destroyed the said tree”; and that the evidence given under the complaint tended to support the allegation. The plaintiff testified that he set the tree out in the spring of 1868, in front of his lot, and that it has “stood there ever since.” He testified that his lot was worth before the tree was cut $1,500, and that immediately after the tree was cut it was worth $1,425; and he added that he was of the opinion that it depreciated the value of his lot $75. The witness Merrill testified that it always was a thrifty tree, and that there were no dead limbs on it before it was cut, and that he was acquainted with the value of the real estate; and then, against the defendant’s objection, he was permitted to state the value of the house and lot as it stood previous to the cutting of the tree, and the value of it afterwards, making, according to his opinion, a difference of $50. We think no error was committed in receiving the evidence. McCruden v. Railway Co., 5 Misc. Rep. 64, 25 N. Y. Supp. 114; Evans v. Gas Co. (Sup.) 25 N. Y. Supp. 191. The question of damages was alluded to by this court in delivering the opinion in Nixon v. Stillwell, 52 Hun, 353, 5 N. Y. Supp. 248; and that case seems to be referred to with approbation in Dwight v. Railroad Co., 132 N. Y. 203, 30 N. E. 398. Since those cases were determined, the question has been considered in Hartshorn v. Chaddock, 135 N. Y. 122, 31 N. E. 997. Applying the rule stated in the case just cited to the case in hand, we are of the opinion that we ought not to disturb the verdict on the question of damages. The case of Wood v. Lafayette, 68 N. Y. 181, is quite unlike the case before us, and does not aid the contention of the appellant. We see nothing in Robert v. Sadler, 104 N. Y. 229, 10 N. E. 428, justifying the act of the defendant in despoiling the tree of the plaintiff standing adjacent to his premises.
Judgment and order affirmed, with costs.